Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                                       No. 04-19-00247-CV

                                       Sonja CAMPBELL,
                                            Appellant

                                                  v.

                                       David CAMPBELL,
                                            Appellee

                     From the County Court at Law No. 10, Bexar County, Texas
                                  Trial Court No. 2019CV00288
                           Honorable David J. Rodriguez, Judge Presiding

PER CURIAM

Sitting:         Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

Delivered and Filed: August 14, 2019

DISMISSED

           On May 28, 2019, we ordered appellant to clarify by June 7, 2019, which judgment or

order appellant wishes to appeal from. See TEX. R. APP. P. 25.1(d)(2). The Clerk of Court sent

appellant a copy of our order by first class mail, but the letter was returned to our court as

undeliverable. After the letter was returned, a deputy clerk of our court sent appellant an electronic

message to the email address appellant had provided to us when she filed her appeal; the message,

however, was undeliverable. A deputy clerk also called the phone number appellant had provided

to us when she filed her appeal, and the deputy clerk left a voicemail message requesting that
                                                                                      04-19-00247-CV


appellant call our court and update her email address and phone number with us. Appellant has

not called our court in response. On June 25, 2019, we ordered appellant to show cause in writing

by July 10, 2019, why this appeal should not be dismissed for want of prosecution and for failure

to comply with a court order. See TEX. R. APP. P. 42.3. We sent a copy of our July 10, 2019 order

to appellant by first class mail and email, but our letter and electronic message were undeliverable.

Appellant has not responded to our July 10, 2019 order or otherwise prosecuted her appeal since

we issued our first order on May 28, 2019. Therefore, we dismiss appellant’s appeal for want of

prosecution and for appellant’s failure to comply with a court order. See id.

                                                  PER CURIAM




                                                -2-